NO. 07-12-0042-CR
                                  NO. 07-12-0043-CR

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL C

                                 MARCH 8, 2012
                         ______________________________

                                PAUL LAMARK LITTLE,

                                                                    Appellant

                                           V.

                               THE STATE OF TEXAS,

                                                                    Appellees
                         ______________________________

            FROM THE 372nd DISTRICT COURT OF TARRANT COUNTY;

     NOS. 1215526D and 1215947D; HON. DAVID SCOTT WISCH, PRESIDING
                    _______________________________

                          ON ABATEMENT AND REMAND
                        _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.

      Appellant Paul Lamark Little appeals from his convictions for the offenses of

evading arrest and aggravated robbery with a deadly weapon, a firearm. On February

16, 2012, the clerk=s records were filed. The reporter=s record was due on February 10,

2012. On February 21, 2012, this Court notified the reporter by letter that the record in

each case had not been filed and to advise the Court of the status of the record on or

before March 2, 2012. To date, no status report or reporter=s records have been filed.
       Accordingly, we abate this appeal and remand the cause to the 372nd District

Court of Tarrant County (trial court) for further proceedings. Upon remand, the trial court

shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing

to determine:

                when the reporter=s records can reasonably be transcribed
                into written form and filed in a manner that does not further
                delay the prosecution of this appeal or have the practical
                effect of depriving the appellant of his right to appeal.


       The trial court shall cause the hearing to be transcribed. So too shall it 1) execute

findings of fact and conclusions of law addressing the foregoing issue, 2) cause to be

developed a supplemental clerk=s record containing its findings of fact and conclusions of

law and all orders it may issue as a result of its hearing in this matter, and 3) cause to be

developed a reporter=s record transcribing the evidence and arguments presented at the

aforementioned hearing, if any.       Additionally, the district court shall then file the

supplemental clerk=s and reporter=s records transcribing the hearing with the clerk of this

court on or before April 6, 2012. Should further time be needed by the trial court to

perform these tasks, then same must be requested before April 6, 2012.

       It is so ordered.

                                                  Per Curiam



Do not publish.




                                             2